HUNTER, Robert C., Judge
concurring in part and dissenting in part.
I concur with the majority’s conclusion that Lieutenant Shatley’s stop of defendant’s car constituted a seizure in the context of the Fourth Amendment of the United States Constitution. I also agree with the majority that Lieutenant Shatley was not authorized to stop defendant under N.C. Gen. Stat. § 15A-404. However, while the majority remands the matter to the trial court for a determination of whether Lieutenant Shatley was a state actor, I conclude that Lieutenant Shatley was not acting as a “private person” when he stopped defendant. He seized defendant while acting in his official capacity as a fireman, a state actor, and did so without lawful authority in violation of defendant’s rights under *438Article I, Section 20 of the North Carolina Constitution. Accordingly, I respectfully dissent from that part of the majority’s opinion, and I would reverse the trial court’s order denying her motion to suppress, vacate the judgment, and remand to the trial court.
In her motion to suppress, defendant argued that the evidence obtained as a result of the traffic stop was illegally obtained in violation of the Fourth Amendment and its parallel provision in the North Carolina Constitution. The trial court concluded the Lieutenant Shatley’s stop of defendant was not a seizure triggering defendant’s Fourth Amendment protections nor a violation of her other constitutional rights. Although not addressed at length, defendant again raised the argument that her stop by Lieutenant Shatley was in violation of the protections afforded to her by Article I, Section 20 of the North Carolina Constitution.
“Article I, Section 20 of our North Carolina Constitution, like the Fourth Amendment, protects against unreasonable searches and seizures,” State v. McClendon, 350 N.C. 630, 636, 517 S.E.2d 128, 132 (1999), and it requires the exclusion of evidence obtained by such unlawful means, State v. Carter, 322 N.C. 709, 712, 370 S.E.2d 553, 555 (1988). The relevant provision of our state constitution provides: “General warrants, whereby any officer or other person may be commanded to search suspected places without evidence of the act committed, or to seize any person or persons not named, whose offense is not particularly described and supported by evidence, are dangerous to liberty and shall not be granted.” N.C. Const, art. I, § 20.
Because our Constitution and the Fourth Amendment provide these similar protections, caselaw interpreting the Fourth Amendment may provide guidance in our interpretation of Article I, Section 20. Carter, 322 N.C. at 712, 370 S.E.2d at 555. Yet, despite the similarities between Article I, Section 20 and the Fourth Amendment, the provisions are not identical, and we are not precluded from determining that Article I, Section 20 confers rights to our citizens that are distinct from those conferred by the Fourth Amendment. See McClendon, 350 N.C. at 635, 517 S.E.2d at 132 (“[W]e are ‘not bound by opinions of the Supreme Court of the United States construing even identical provisions in the Constitution of the United States.’ ”) (quoting State v. Arrington, 311 N.C. 633, 643, 319 S.E.2d 254, 260 (1984)).
The majority cites to several cases for the proposition that had defendant argued that her stop was unlawful under our state constitution, the majority would be bound by our prior decisions to reject the argument. See State v. Hendricks, 43 N.C. App. 245, 251-59, 258 S.E.2d *439872, 877-82 (1979) (concluding that a search of the defendant’s home and vehicle by law enforcement officers via the use of an electronic tracking device was lawful under the Fourth Amendment and Article 1, Section 20), disc, review denied, 299 N.C. 123, 262 S.E.2d 6 (1980); State v. Gwyn, 103 N.C. App. 369, 371, 406 S.E.2d 145, 146 (1991) (concluding that the defendant’s arrest in Virginia by a North Carolina police officer did not render the search and seizure unreasonable under our federal or state constitutions), disc. review denied, 330 N.C. 199, 410 S.E.2d 498; In re Murray, 136 N.C. App. 648, 652, 525 S.E.2d 496, 499-500 (2000) (analyzing whether a school official’s search of a student’s book bag was unreasonable under North Carolina law); Hartman v. Robertson, 208 N.C. App. 692, 697-98, 703 S.E.2d 811, 815-16 (2010) (concluding that evidence obtained after a police officer stopped the defendant’s vehicle was not subject to the exclusionary rule when the evidence is presented in a license revocation hearing, which is a civil proceeding). I conclude these cases are distinguishable as they do not involve a seizure of a defendant by a state actor who lacked the training and experience of a law enforcement officer, as occurred in this case.
Moreover, I cannot dispute that our state Constitution provides the same rights as the Fourth Amendment, but our caselaw also holds that Article 1, Section 20 may provide rights in addition to those provided by the Fourth Amendment. As the Supreme Court of North Carolina has previously stated, “the United States Constitution provides a constitutional floor of fundamental rights guaranteed all citizens of the United States, while the state constitutions frequently give citizens of individual states basic rights in addition to those guaranteed by the United States Constitution.” Virmani v. Presbyterian Health Servs. Corp., 350 N.C. 449, 475, 515 S.E.2d 675, 692 (1999); see Jones v. Graham Cnty. Bd. of Educ., 197 N.C. App. 279, 289-93, 677 S.E.2d 171, 178-82 (2009) (noting that “ [i]f we determine that the policy does not violate the Fourth Amendment, we may then proceed to determine whether Article I, Section 20 provides basic rights in addition to those guaranteed by the [Fourth Amendment] ”, and concluding that while a suspicionless search may be reasonable under the Fourth Amendment under certain circumstances the defendant-employer’s suspicionless drug testing policy violated plaintiff-employees’ rights to be free from unreasonable searches under Article I, Section 20 of our state constitution) (citation and quotation marks omitted)); Carter, 322 N.C. at 710, 370 S.E.2d at 554 (holding there is no good faith exception to the requirements of Article I, Section 20 as applied to the defendant and declining to analyze whether the search and seizure at issue violated the defendant’s rights under the Fourth Amendment of the federal constitution). However, due to *440the relatively limited body of caselaw interpreting Article I, Section 20, reference to caselaw that determines our citizens’ rights under the Fourth Amendment is helpful in our analysis, but it does not control the resolution of this case.
Under the Fourth Amendment, “[t]he right to be free from unreasonable searches and seizures applies to seizures of the person, including brief investigatory stops.” In re J.L.B.M., 176 N.C. App. 613, 619, 627 S.E.2d 239, 243 (2006). Such investigatory stops must be based on reasonable suspicion that criminal activity may have taken place. Id. Reasonable suspicion is based upon ‘“specific and articulable facts, as well as the rational inferences from those facts, as viewed through the eyes of a reasonable, cautious officer, guided by [the officer’s] experience and training.’ ” Id. (quoting State v. Watkins, 337 N.C. 437, 441-42, 446 S.E.2d 67, 70 (1994) (emphasis added)).
Although the majority remands the case for the trial court to make additional findings as to whether Lieutenant Shatley was a state actor when he seized defendant, I conclude the trial court’s findings establish that he was a state actor and that he violated defendant’s right to be free from unlawful seizure under our state constitution. The trial court found that Lieutenant Shatley stopped defendant with the use of Fire Engine 32, of which he was in command and which was returning to the fire station after being dispatched to the scene of a possible fire. After notifying “emergency communications” that defendant may be an impaired driver, Lieutenant Shatley “ordered” the driver of the fire engine to activate its red lights, sirens, and horn to cause defendant to stop her vehicle. Once stopped, Lieutenant Shatley did not pass defendant, but parked Engine 32 behind defendant’s vehicle. Lieutenant Shatley exited the fire truck and approached defendant wearing his firefighter’s uniform. The fire engine’s emergency lights continued to flash as defendant asked Lieutenant Shatley why he had stopped her, and he spoke to defendant for at least ten minutes. Chapel Hill police officers arrived on the scene shortly thereafter.
Had Lieutenant Shatley been a police officer with the appropriate training and experience as well as the lawful authority to stop defendant, defendant’s erratic driving would likely support a finding of the reasonable suspicion necessary to effectuate an investigatory stop. Although Lieutenant Shatley had limited authority to enforce traffic laws at the scene of a fire or other hazards pursuant to N.C. Gen. Stat. § 20-114.1(b), the statute provides that firemen are not considered law enforcement or traffic control officers. Thus, the legislature has strictly limited the law enforcement authority of firemen to a narrow set of *441situations related to the execution of their duties as firemen. See id. If the legislature intended to give firemen the authority to enforce traffic laws at all times, it could do so. However, under our current statutes, Lieutenant Shatley had no lawful authority or training to stop defendant. Because Lieutenant Shatley used the appearance of the state’s police powers to effectuate a traffic stop, I conclude that he was a state actor acting outside of his lawful authority to seize defendant.
To permit state actors who do not have appropriate law enforcement authority, training, and experience to make traffic stops would potentially result in greater harm than not stopping someone who commits a motor vehicle violation. ‘“No right is held more sacred, or is more carefully guarded, by the common law, than the right of every individual to the possession and control of his own person, free from all restraint or interference of others, unless by clear and unquestionable authority of law.’ ” Terry v. Ohio, 392 U.S. 1, 9, 20 L. Ed. 2d 889, 898-99 (1968) (quoting Union Pac. R. Co. v. Botsford, 141 U.S. 250, 251, 35 L. Ed. 734, 737 (1891) (emphasis added)). As our Supreme Court has aptly noted:
One of the great purposes of the exclusionary rule is to impose the template of the constitution on police training and practices. Unavoidably, a few criminals may profit along with the innocent multitude from this constitutional arrangement.... “He does not go free because the constable blundered, but because the Constitutions prohibit securing the evidence against him.”
Carter, 322 N.C. at 720, 370 S.E.2d at 560 (citation omitted).
“A ruling admitting evidence in a criminal trial... has the necessary effect of legitimizing the conduct which produced the evidence, while an application of the exclusionary rule withholds the constitutional imprimatur.” Terry, 392 U.S. at 13, 20 L. Ed. 2d at 901. If state personnel who are not trained as law enforcement officers are permitted to execute traffic stops without lawful authority, experience, and training, but under the color of state police power, and the evidence obtained from such a seizure is admitted in a criminal prosecution, our courts will “be made party to lawless invasions of the constitutional rights of citizens by permitting unhindered governmental use of the fruits of such invasions [,]” id.
Such actions are “dangerous to [the] liberty” of our citizens, N.C. Const, art. I, § 20, a violation of defendant’s right to be free from unlawful seizure under our state constitution, and should not be condoned by our *442courts. Accordingly, I conclude that the trial court should have granted defendant’s motion to suppress to exclude the evidence obtained from Lieutenant Shatley’s seizure of defendant.